Citation Nr: 1414529	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  11-00 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for fibrocystic breast disease.


REPRESENTATION

Appellant represented by:	Rebecca C. Patrick, Attorney


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active service from December 1982 to July 1992 and from February 2003 to May 2004, including service in the Southwest Asia theater of operations from April 2003 to April 2004, with additional service in the South Carolina Army National Guard and Reserves.  She is in receipt of the Combat Infantryman Badge.

These matters are on appeal from December 2009 and July 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

A review of the record shows that a claim for service connection for hypertension was previously denied on a direct basis in an unappealed rating action entered in July 2006.  The fact that the Veteran has since raised an additional theory of causation (i.e., that her hypertension is secondary to her now service connected PTSD) does not operate to transform her previously denied claim into a new one.  See, e.g., Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008); Velez v. Shinseki, 23 Vet. App. 199, 206 (2009); Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  

Under the circumstances, it is the Board's conclusion that new and material evidence must be received to reopen the Veteran's claim before it can again be considered on the merits. 38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156(a) (2013). Consequently, and because the Board is required to consider the question of reopening independent of the RO's determination on the matter, the issue on appeal has been characterized as set forth above, on the title page.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The issues of entitlement to service connection for hypertension and a breast disorder are addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.

FINDINGS OF FACT

1.  In an unappealed decision dated in July 2006, service connection for hypertension was denied on the basis that the evidence did not demonstrate that hypertension occurred in or was caused by her active service.

2.  Evidence received since the July 2006 rating decision is new and raises a reasonable possibility of substantiating the underlying claim for service connection for hypertension.


CONCLUSIONS OF LAW

1.  The July 2006 denial of service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2013).

2.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for hypertension.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In July 2006, the RO denied service connection for hypertension on the basis that the evidence did not demonstrate that it occurred in or was caused by the Veteran's active service.  The Veteran did not appeal this adverse determination, nor did she submit any additional evidence within a year following this decision.  See 38 C.F.R. § 3.156(b).  The decision therefore became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2013).

Since the July 2006 rating decision, newly-received evidence includes treatise information pertaining to new standards in evaluating and diagnosing hypertension, which the Veteran argues as support for her contention that her current hypertensive disorder first manifested in service.  She is also maintains that her now service connected for PTSD aggravates her hypertension.  The treatise and grant of service connection for PTSD are both "new".  They are also material in that they raise a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).   Accordingly, this claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Further, as the RO has considered this matter on the merits, the Board may proceed to the merits without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

New and material evidence having been received, the claim for service connection for hypertension is reopened.  To this extent only, the appeal is granted.


REMAND

As regards the Veteran's claim for service connection for hypertension, the Veteran primarily contends that she has hypertension secondary to her service-connected PTSD.  Alternatively, she contends that it is directly related to her service and began during her combat tour in Iraq.  See, July 2012 statement.  She cites to symptoms of dizziness, lightheadedness, disorientation, and headaches as evidence of hypertension as noted in an April 2003 service treatment record (STR).  Reference was made to a recent study (JNC7) that redefined the criteria for diagnosing hypertension.

A review of the STRs from her first period of service indicates a blood pressure reading of 140/80 in January 1987.  During her second period of service, a March 2004 clinical note indicates a slightly elevated blood pressure reading of 130/73.  An April 2004 post-deployment report of medical history indicates a blood pressure reading of 131/90 and a notation of a high blood pressure reading on one occasion during service in Iraq.  A July 2005 VA treatment record indicates a blood pressure reading of 144/83.  A January 2006 letter from the National Guard indicates that she had elevated blood pressure.

After a VA hypertension examination in May 2010, the examiner stated that the Veteran had some isolated blood pressure elevations during service, but no trend consistent with hypertension during service.  The examiner also stated that there was no evidence of elevated blood pressure in the year from her discharge from service. There was no discussion of the JNC7 study.   The examiner also opined that it was less likely as not that the Veteran's hypertension was caused by or related to her PTSD based on the rationale that  "while different aspects can elevate one's blood pressure such as stress, anxiety, pain or fear, these are isolated cortisol-related events and that PTSD would not cause a chronic diagnosis such as hypertension.  However, the examiner failed to provide an opinion as to whether the Veteran's hypertension is aggravated by her service or is directly related to either period of service.  Thus, as there remains no opinion addressing the issue of aggravation and no opinion on the issue of direct service connection, a new VA examination is deemed warranted.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In addition, the evidence of record suggests that the Veteran had additional service in the South Carolina Army National Guard after her second period of service.  This evidence includes the Veteran's statement that she served in the Army National Guard from 2004 to 2007 and includes the January 2006 letter referenced-above which indicates an elevated blood pressure.  While VA has requested service treatment records and service personnel records from South Carolina Army National Guard and some STRs and SPRs have been obtained, it appears that complete records have not yet been obtained or associated with the claims file.  Such records may prove relevant to the Veteran's claim and should again be requested on Remand.

As to the claim for service connection for fibrocystic breast disease, the Veteran contends that she has fibrocystic breast disease that is related to her service.  In a March 2011 notice of disagreement, it appears that she contends that it is due, in part, to exposure to "radiation, depleted uranium, and other toxic exposure" during her service in Southwest Asia.  In a July 2012 statement submitted by her representative, on her behalf, she contended that her disease is related to medication prescribed during her second period of service in May 2003 to treat perimenopausal symptoms.  Post-service treatment records indicate fibrocystic changes in her breasts.  Accordingly, the Veteran should be afforded an examination which considers a complete review of the claims file (including the Veteran's outstanding VA treatment records which have been requested herein) to determine the nature and etiology of the Veteran's breast disease.  See 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the United States Army Personnel Center, or any other appropriate service department office, and obtain service personnel records, including the Veteran's NGB Form 22 and any DD Forms 214 that have not already been obtained and associated with the claims file, and complete service treatment records that document the specific dates of the Veteran's active duty, and active and inactive duty training for all periods of service and associate them with the claims file.  When requesting these records, the RO should take note that the Veteran had active service under two different names and that a total of three names for the Veteran are of record.  A request for records should be made under all three of the Veteran's names.

A formal determination, pursuant to 38 C.F.R. § 3.159(c)(2) , must be entered if it is determined that the above records or information do not exist or that efforts to obtain them would be futile.   In the event that it is determined that the records are unavailable, provide the Veteran with appropriate notice under 38 C.F.R. § 3.159(c), and give her an opportunity to respond.

2.  Obtain a complete copy of the VA treatment records since November 2011.  If the records are not available, or if the search for the records yields a negative result, that fact should be clearly documented on the Veteran's electronic claims file uploaded to the Veteran's electronic Virtual VA claims file, and the Veteran notified of the efforts made to obtain such records.

3.  After any treatment reports and service personnel records are obtained pursuant to the development in directives (1) and (2) and associated with the Veteran's electronic Virtual VA file and/or paper claims file, schedule an appropriate VA examination by an examiner other than the May 2010 VA examiner to determine the nature and etiology of any diagnosed hypertension.  All indicated studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents.  The examination report should reflect that such a review was conducted.

(a)  Is it at least as likely as not (50 percent or more probability) that the Veteran's hypertension had its onset in or is etiologically-related to any period of the Veteran's active duty service or manifested within one year after the Veteran's period of active duty?  The clinical significance, if any, of the JNC7 study should be addressed.

(b)  Is it at least as likely as not (50 percent or more probability) that any current diagnosed hypertension, as identified above, is:

i. proximately due to her service-connected PTSD OR 
ii. aggravated by her service-connected PTSD?

In rendering the requested opinions, the physician should specifically consider and discuss the Veteran's contentions, the lay statements of record, her service treatment records, service personnel records, her VA and private medical records, May 2010 VA examination and opinion, and SSA records.  The examiner must discuss the relevance, if any, of the Veteran's in-service blood pressure readings of 140/80 in January 1987, 130/73 in March 2004, 131/90 in April 2004; and post-service blood pressure reading of 144/83 in July 2005.  The examiner should specifically consider and address the Veteran's contention that symptoms of dizziness, lightheadedness, disorientation, and headaches during service in April 2003 were symptoms of hypertension.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  Then, schedule an appropriate VA examination to determine the nature and etiology of any breast disease, to specifically include fibrocystic disease.  All indicated studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents.  The examination report should reflect that such a review was conducted.

(a)  Diagnose any current disease of the breast(s), to specifically include fibrocystic breast disease.

(b)  Is it at least as likely as not (50 percent or more probability) that any disease of the breast(s) had its onset in or is etiologically-related to any period of the Veteran's active duty service, to include exposure to depleted uranium and environmental hazards and toxins during Persian Gulf service?  In rendering the requested opinion, the physician should specifically consider and discuss the Veteran's contentions, the lay statements of record, her service treatment records, her VA and private medical records, May 2010 VA examination and opinion, SSA records, FDA pharmaceutical article about Alesse provided by the Veteran in July 2012.  The examiner should specifically consider and address the Veteran's contention that her fibrocystic breast disease is related to the prescription of Alesse to treat perimenopausal symptoms during service in May 2003.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

5.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, she and her representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


